ERVIN, Judge.
Appellant appeals the trial court’s departure from the recommended guideline sentence. After declaring the appellant an habitual offender, the court departed from the recommended guideline sentence of seventeen to twenty-two years and imposed three concurrent life sentences and a consecutive thirty-year sentence. We find the departure to be invalid and reverse and remand.
None of the reasons stated by the trial court are valid grounds for departure: habitual offender status, Whitehead v. State, 498 So.2d 863 (Fla.1986); the violent nature of the crime apparently referring to victim injury, Lerma v. State, 497 So.2d 736 (Fla.1986); and the prior record of appellant, Hendrix v. State, 475 So.2d 1218 (Fla.1985).
The case is reversed and remanded for resentencing. On remand, the sentence imposed by the trial court must be within the recommended range provided by the guidelines. Williams v. State, 492 So.2d 1308 (Fla.1986).
WIGGINTON and BARFIELD, JJ., concur.